1
                                                          JS-6
2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    CHARLES WILLIAMS,                      Case No. 2:19-cv-02663-AFM
12
                          Petitioner,
            v.                               JUDGMENT
13

14    NEIL McDOWELL, Warden,
15
                          Respondent.
16

17         In accordance with the Memorandum Opinion and Order Dismissing First
18   Amended Petition Without Prejudice,
19         IT IS ORDERED AND ADJUDGED that Petitioner’s motion for a stay is
20   denied and Judgment entered dismissing the first amended petition without prejudice
21   for failure to exhaust.
22

23   DATED: 10/4/2019
24

25
                                           ___________________________________
                                                ALEXANDER F. MacKINNON
26                                         UNITED STATES MAGISTRATE JUDGE
27

28
